Citation Nr: 0332192	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected 
herniated nucleus pulposus, L4-5 and L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had several periods of active service, including 
from June 19, 1990, to August 29, 1990 (plus 2 months and 5 
days of prior active service), from November 1990 to March 
1993, and from March 1996 to April 1999.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 et seq. (West 2002)].  This law redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d. 1377, 
1385 (Fed. Cir. 2002).  The veteran's claim for an increased 
rating for his service-connected herniated nucleus pulposus, 
L4-5 and L5-S1 (low back disability), was filed on November 
30, 2000.

The Board recognizes that in accordance with the VCAA, and 
especially in light of the requirements of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept 22, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles (John) v. 
Principi, 16 Vet. App. 370 (2002), additional development is 
required for this claim prior to any further action.  
Specifically, the veteran must be properly advised as to the 
laws and regulations pertinent to his claim, and of the 
delegation of responsibility between VA and the veteran in 
procuring evidence relevant to the claim.  It does not appear 
that specific VCAA notification was provided.  It should also 
be determined whether any additional development of the claim 
is required under the VCAA.  Further, in light of other 
recent precedent, Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), it is 
apparent that the Board itself cannot undertake such actions.  

The veteran is currently in receipt of a 20 percent rating 
for his service-connected low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (for evaluation of 
intervertebral disc syndrome).  The veteran has requested an 
increased rating of at least 40 percent.  The current medical 
evidence of record, however, is inadequate to fully assess 
the veteran's claim, especially in light of recent changes to 
potentially applicable sections of VA's Schedule for Rating 
Disabilities of the Spine.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), effective September 20, 2002, [codified as 
amended at 38 C.F.R. § 4.71a, DC 5293 (2002)]; see also 68 
Fed. Reg. 51454-51458 (August 27, 2003), effective September 
26, 2003, (to be codified as amended at 38 C.F.R. § 4.71a).

In light of the above, this claim is REMANDED for the 
following:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice and 
development obligations have been 
satisfied for the veteran's claim, in 
accordance with all applicable legal 
precedent.  To the extent that the VCAA's 
notice and development obligations have 
not been met, additional action should be 
taken as necessary to accomplish this 
objective. 

2.  Next, the veteran should be afforded 
new VA orthopedic and neurological 
examinations, with all appropriate 
testing, in order to determine the 
severity of his service-connected low back 
disability.  The examiner(s) should 
identify all orthopedic and neurological 
manifestations of the veteran's low back 
disability, including all applicable 
ranges of motion and the extent of any 
additional functional loss or limitation 
due to pain flare-ups, incoordination, 
weakened movement and excess fatigability 
on use.  The examiner(s) should note 
whether the veteran has experienced any 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months, and 
if so, the examiner should record the 
total duration of such episodes during 
this time period.  (An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.)  The claims folder should be 
forwarded to the examiner(s) for review in 
conjunction with the examination.  

3.  After all of the above development has 
been completed to the extent possible, the 
claim should be readjudicated.  
The rating criteria for evaluating 
intervertebral disc syndrome (IDS) in 
effect prior to September 23, 2002, as 
well as the current criteria for 
evaluating IDS, should be considered for 
the claim.  Additionally, the criteria for 
rating spine disabilities in effect prior 
to September 26, 2003, as well as the 
current criteria for evaluating spine 
disabilities, should be considered for the 
claim.  The veteran's low back disability 
should then be rated under whichever 
schedular criteria are more favorable to 
his claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and/or 
his representative as required by law.
Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

